DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 ahas been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 11-12, 14-16, 21, 24-28 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 states “wherein the accessory apparatus is an adapter to be attached between the imaging apparatus and the accessory apparatus”.  The examiner maintains that an accessory apparatus cannot be attached between an imaging apparatus and itself.  Therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-12, 14-16, 21 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozone et al. US 2014/0009671.

Re claims 1, 24-25 and 27, Ozone discloses an imaging system and communication control method comprising an imaging apparatus (camera 10); and an accessory apparatus (400) attached to the imaging apparatus (10) (figures 7,14; paragraphs 133-190, 348-357), the imaging apparatus (10) comprising: a camera communicator (shoe seat 15, terminal 25) configured to provide a communication path with the accessory apparatus (400) (figures 7,14; paragraphs 133-190, 348-357); and a camera controller (170) configured to communicate with the accessory apparatus (400) via the camera communicator (15,25) (figures 7,14; paragraphs 133-190, 348-357), wherein the camera controller (170) performs an initial communication in response to a power supply from the imaging apparatus (10) to the accessory apparatus (400) (battery presence or absence information sent from accessory 400 to camera 10, and if a battery is mounted on the accessory 400, camera controller 170 stops supply of power to the accessory 400) (figures 7, 14; paragraphs 322, 348-357), wherein the accessory apparatus (400), in the initial communication, transmits first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus in response to a reception of the first request (battery presence or absence information sent from accessory 400 to camera 10, and if a battery is mounted 

Re claim 2, Ozone further discloses that a plurality of accessory apparatuses (400) are attachable to the imaging apparatus (10) (multiple different types of accessories may be inserted into camera shoe 25), and wherein the camera controller (170) determines the accessory apparatus (400) as a communication target among the plurality of accessory apparatuses based on received first information, and communicates with the accessory apparatus determined to be the communication target (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, etc. is sent to camera controller 170 to operate the camera 10 with the accessory 400) (paragraphs 188-190, 507-518).



Re claim 5, Ozone further discloses that the camera controller (170) receives the authentication information from the accessory apparatus (400) in the initial communication (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, connector type information such as shape, version, model number, etc. is sent to camera controller 170 to operate the camera 10 with the accessory 400) (paragraphs 188-190, 507-518).

Re claim 6, Ozone further discloses that the authentication information transmitted from the accessory apparatus (400) that is a terminal of a communication viewed from the imaging apparatus (10) includes terminal information indicating the terminal (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, connector type information such as shape, version, model number, etc. is sent to camera 

Re claims 11, 26 and 28, Ozone discloses an imaging system and communication control method comprising an accessory apparatus (400) attachable to an imaging apparatus (10), the accessory apparatus (400) comprising: an accessory communicator (terminal section 423) configured to provide a communication path with the imaging apparatus (10) (terminal section 423 of accessory 400 is connected to terminal section 25 of camera) (figures 5, 7; paragraphs 105-109); and an accessory controller (440) configured to communicate with the imaging apparatus (10) via the accessory communicator (423) (battery presence or absence information sent from accessory 400 to camera 10, and if a battery is mounted on the accessory 400, camera controller 170 stops supply of power to the accessory 400) (figures 7, 14; paragraphs 322, 348-357), wherein the accessory controller (440) performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus (battery presence or absence information sent from accessory 400 to camera 10, and if a battery is mounted on the accessory 400, camera controller 170 stops supply of power to the accessory 400) (figures 7, 14; paragraphs 322, 348-357), wherein the accessory controller (440), in the initial communication, transmits to the imaging apparatus (10) first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a reception of a first request (battery presence or absence information sent from accessory 400 to camera 10, and if a battery is mounted on the accessory 400, camera 

Re claim 12, Ozone further discloses that the accessory controller (440) communicates with the imaging apparatus (10) when the imaging apparatus (10) determines the accessory apparatus (400) as a communication target based on the first information (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, etc. is sent to camera controller 170 to operate the camera 10 with the accessory 400) (paragraphs 188-190, 507-518).

Re claim 14, Ozone further discloses that the accessory controller (440) transmits authentication information including the first information and identification information of the accessory apparatus (400) to the imaging apparatus (10) in response to the first request (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, connector type information such as shape, version, model number, etc. is sent to camera controller 170 to operate the camera 10 with the accessory 400) (paragraphs 188-190, 507-518).

Re claim 15, Ozone further discloses that the accessory controller (440) transmits the authentication information to the imaging apparatus (10) in the initial communication performed (when an accessory 400 is attached to camera 10, accessory 

Re claim 16, Ozone further discloses that the accessory apparatus (400) is a terminal of a communication viewed from the imaging apparatus (10), the authentication information includes termination information indicating the terminal (when an accessory 400 is attached to camera 10, accessory initial state information including accessory type, function type, characteristic information, connector type information such as shape, version, model number, etc. is sent to camera controller 170 to operate the camera 10 with the accessory 400) (paragraphs 188-190, 507-518).

Re claim 21, Ozone further discloses that the accessory controller (440) transfers to a sleep state when stopping the communication with the imaging apparatus (when second switch 470 of accessory 400 is in an off position, accessory 400 transfers to sleep state and is not in communication with camera 10) (paragraph 315).

Allowable Subject Matter
Claims 3, 7-10, 13, 17-20, 22-23 and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 3 and 29-30, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claims 3 and 29-30 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the camera controller, in the initial communication, transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, and controls a communication with the accessory apparatus according to the first information, wherein in a case where the first information indicates to stop the communication between the imaging apparatus and the accessory apparatus, the camera controller stops a transmission of data after the initial communication until supplying power to the accessory apparatus is stopped.

Re claim 7, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claim 7 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the camera controller, in the initial 

Re claims 8-9, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claims 8-9 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the camera controller, in the initial communication, transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, and controls a communication with the accessory apparatus according to the first information, wherein the camera controller receives from the accessory apparatus a communication request and second 

Re claim 10, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claim 10 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the camera controller, in the initial communication, transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, and controls a communication with the accessory apparatus according to the first information, wherein the camera controller discards received first information in response to a request to discard the first information received from the accessory apparatus, and again receives the first information from the accessory apparatus.

Re claims 13 and 31-32, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claims 13 and 31-32 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory 

Re claim 17, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 17 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the accessory controller, in the initial communication, transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a reception of a first request, wherein the accessory controller transmits authentication information including the first information and identification information of the accessory apparatus to the imaging apparatus in response to the first request, wherein the imaging apparatus can perform a 

Re claims 18-19, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claims 18-19 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the accessory controller, in the initial communication, transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a reception of a first request, wherein the accessory controller transmits to the imaging apparatus a communication request and second information corresponding to a factor of the communication request.

Re claim 20, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 20 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein 

Re claims 22-23, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 22-23 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the accessory controller, in the initial communication, transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a reception of a first request, wherein a plurality of accessory apparatuses are attachable to the imaging apparatus, wherein the accessory apparatus includes a switch configured to switch between a connection state that connects a communication between the imaging apparatus and another accessory apparatus among the plurality of accessory apparatuses and a disconnection state that disconnects the communication between the imaging apparatus and the other accessory apparatus, and wherein the accessory 

Re claim 33, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 33 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller performs an initial communication in response to a power supply from the imaging apparatus to the accessory apparatus, wherein the accessory controller, in the initial communication, transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a reception of a first request, wherein the accessory apparatus is a lens apparatus.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699